COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-10-00250-CV

IN RE JOSEPH C. CAMPBELL                                                 RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s motion to incorporate clerk’s records

and reporter’s records. The motion is granted.

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and MCCOY, J.


  1
   See Tex. R. App. P. 47.4.
DELIVERED: August 20, 2010




                             2